EXHIBIT 10.22

Amended and Restated 2006 Stock Incentive Plan

Restricted Stock Unit Award Agreement

Effective November 30, 2009

THIS AGREEMENT, effective as of the Date of Grant set forth below (the “Date of
Grant”), represents a grant of restricted stock units (“RSUs”) by Mueller Water
Products, Inc., a Delaware corporation (the “Company”), to the Participant named
below, pursuant to the provisions of the Mueller Water Products, Inc. Amended
and Restated 2006 Stock Incentive Plan (the “Plan”). The Participant has been
selected to receive a grant of RSUs pursuant to the Plan, as specified below.

The Plan provides a description of terms and conditions governing the grant of
RSUs. If there is any inconsistency between the terms of this Restricted Stock
Unit Award Agreement (this “Agreement”) and the terms of the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein.

Participant:

Date of Grant:

Number of RSUs Granted:

Purchase Price: None

The parties hereto agree as follows:

1. Employment with the Company. Except as may otherwise be provided in
Section 6, the RSUs granted hereunder are granted on the condition that the
Participant remains in Continuous Service from the Date of Grant by the Company
through (and including) the vesting date, as set forth in Section 2 (referred to
herein as the “Period of Restriction”).

This grant of RSUs shall not confer any right to the Participant (or any other
participant) to be granted RSUs or other Awards in the future under the Plan.

2. Normal Vesting. One-third of the RSUs shall vest on each of the first three
anniversaries of the Date of Grant, subject to the Participant’s Continuous
Service on such dates. If, on any vesting date, this vesting schedule would
result in the vesting of a fraction of an RSU, such fraction shall be rounded to
the nearest whole RSU in a manner acceptable to management or any independent
third party administering any terms of the Plan for the Company.

3. Timing of Payout. Payout of RSUs shall, with respect to the number of RSUs
vesting on each vesting date as set forth in Section 2, be made on or before the
thirtieth (30th) day following such vesting date, or as soon as administratively
possible thereafter; provided that, in the event of the Participant’s
termination of Continuous Service by reason of death, Disability or

 

1



--------------------------------------------------------------------------------

Retirement, or after a Change in Control, prior to any such normal vesting date,
payout of all RSUs shall be made on or before the thirtieth (30th) day following
the date of such termination of Continuous Service, or as soon as
administratively possible thereafter.

4. Form of Payout. Vested RSUs will be paid out solely in the form of shares of
Series A Common Stock of the Company or such other security as Series A Common
Stock shall be converted into in the future.

5. Voting Rights and Dividends. Until such time as the RSUs are paid out in
shares of Company Stock, the Participant shall not have voting rights. Further,
no dividends shall be paid on any RSUs.

6. Termination of Continuous Service. In the event of the Participant’s
termination of Continuous Service for any reason other than the Participant’s
death, Disability or Retirement during the Period of Restriction (and except as
otherwise provided in Section 7 with respect to RSUs that become nonforfeitable
upon a Change in Control), all RSUs held by the Participant at the time of his
or her termination of Continuous Service and still subject to the Period of
Restriction shall be forfeited by the Participant to the Company. All RSUs that
have not previously vested shall vest upon the Participant’s death, Disability,
or Retirement.

7. Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the Period
of Restriction and prior to the Participant’s termination of Continuous Service,
the Period of Restriction imposed on the RSUs shall immediately lapse, with all
such RSUs becoming nonforfeitable, subject to applicable federal and state
securities laws. Such RSUs shall be paid out at the time(s) they would have been
paid out under Section 3 as if the Change in Control had not occurred (i.e.,
such RSUs shall be paid following each normal vesting date as described in
Section 2, or earlier upon the Participant’s death, Disability, Retirement or
other termination of Continuous Service). Notwithstanding the foregoing, a
transaction or series of transactions in which the Company separates one or more
of its existing businesses, whether by sale, spin-off or otherwise, and whether
or not any such transaction or series of transactions requires a vote of the
stockholders, shall not be considered a “Change in Control.”

8. Restrictions on Transfer. Unless and until actual shares of stock of the
Company are received upon payout, RSUs granted pursuant to this Agreement may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (a “Transfer”), other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of RSUs is made, or if any attachment, execution, garnishment,
or lien shall be issued against or placed upon the RSUs, the Participant’s right
to such RSUs shall be immediately forfeited by the Participant to the Company,
and this Agreement shall lapse.

9. Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement shall be equitably adjusted by the Committee, as set forth in the
Plan, to prevent dilution or enlargement of rights.

 

2



--------------------------------------------------------------------------------

10. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the Participant, shall be in a form prescribed
by the Company, and shall be effective only when filed by the Participant in
writing with the Secretary of the Company during his or her lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to his or her estate.

11. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate the Participant’s employment at any
time. For purposes of this Agreement, “Termination of Employment” shall mean
termination or cessation of the Participant’s employment with the Company or its
Subsidiaries for any reason (or no reason), whether the termination of
employment is instituted by the Participant or the Company or a Subsidiary, and
whether the termination of employment is with or without cause.

12. Noncompetition. Upon termination other than involuntary termination not for
cause, the Participant agrees that, for one year following such termination, he
or she will not engage in executive or management services for a company that,
within the 12 months prior to the termination, sold products that compete with
the products of the Company or its Subsidiaries (a “Competitor,” and such
products being a “Competitor’s Products”) within 25 miles of any location in the
United States where the Company or its Subsidiaries had sales of products (the
“Restricted Area”) at the time of such termination.

The Participant acknowledges and agrees that:

 

  (a) The Participant is familiar with the businesses of the Company and its
Subsidiaries and the commercial and competitive nature of the industry and
recognizes that the value of the Company’s business would be injured if the
Participant performed Competitive Services for a Competing Business;

 

  (b) This covenant not to compete is essential to the continued good will and
profitability of the Company;

 

  (c) In the course of employment with the Company or its Subsidiaries, the
Participant will become familiar with the trade secrets and other Confidential
Information (as defined below) of the Company and its Subsidiaries, affiliates,
and other related entities, and that the Participant’s services will be of
special, unique, and extraordinary value to the Company; and

 

  (d)

The Participant’s skills and abilities should enable him or her to seek and
obtain similar employment in a business other than a Competing Business, and the
Participant possesses other skills that will serve as the basis for employment
opportunities that are not prohibited by this covenant not to compete. Following
the Participant’s Termination of Employment with the Company, he or she

 

3



--------------------------------------------------------------------------------

 

expects to be able to earn a livelihood without violating the terms of this
Agreement.

13. Nonsolicitation of Employees. During the term of the Participant’s
employment with the Company or its Subsidiaries and for a period of twelve
(12) months following the Participant’s Termination of Employment, the
Participant shall not, either on his or her own account or for any person,
entity, business or enterprise within the Restricted Area: (a) solicit any
employee of the Company or its Subsidiaries with whom the Participant had
contact during the two (2) years prior to his or her Termination of Employment
to leave his or her employment with the Company or its Subsidiaries; or
(b) induce or attempt to induce any such employee to breach any employment
agreement with the Company.

14. Nonsolicitation of Customers. During the term of the Participant’s
employment with the Company or its Subsidiaries and for a period of two
(2) years following the Participant’s Termination of Employment, the Participant
shall not directly or indirectly solicit or attempt to solicit any current
customer of the Company or any of its Subsidiaries with which the Participant
had Material Contact (as defined below) during the two (2) years prior to his or
her Termination of Employment: (a) to cease doing business in whole or in part
with or through the Company or any of its Subsidiaries; or (b) to do business
with any other person, entity, business or enterprise which performs services
competitive to those provided by the Company or any of its Subsidiaries. This
restriction on post-employment conduct shall apply only to solicitation for the
purpose of selling or offering products or services that are similar to or which
compete with those products or services offered by the Company or its
Subsidiaries during the period of the Participant’s employment. For purposes of
this Section, “Material Contact” shall be defined as any communication intended
or expected to develop or further a business relationship and customers about
which the employee learned confidential information as a result of his or her
employment.

15. Developments. The Participant agrees that all inventions, improvements,
trade secrets, reports, manuals, computer programs, systems, tapes and other
ideas and materials developed or invented by him or her during the period of his
or her employment with the Company or its Subsidiaries, either solely or in
collaboration with others, which relate to the actual or anticipated business or
research of the Company or its Subsidiaries, which result from or are suggested
by any work the Participant may do for the Company or its Subsidiaries, or which
result from use of the Company’s or its Subsidiaries’ premises or the Company’s
or its Subsidiaries’ or their customers’ property (collectively, the
“Developments”) shall be the sole and exclusive property of the Company and its
Subsidiaries. The Participant hereby assigns to the Company his or her entire
right and interest in any Developments and will hereafter execute any documents
in connection therewith that the Company may reasonably request. This Section
does not apply to any inventions that the Participant made prior to his or her
employment by the Company or its Subsidiaries, or to any inventions that he or
she develops entirely on his or her own time without using any of the Company’s
equipment, supplies, facilities or the Company’s or its Subsidiaries’ or their
customers’ confidential information and which do not relate to the Company’s or
its Subsidiaries’ businesses, anticipated research and Developments or the work
he or she has performed for the Company or its Subsidiaries.

 

4



--------------------------------------------------------------------------------

16. Non-Disparagement. The Participant agrees that neither during his or her
employment nor following his or her Termination of Employment and continuing for
so long as the Company or any Subsidiary, affiliate, successor or assigns
thereof carries on the name or like business within the Restricted Area, the
Participant shall not, directly or indirectly, for himself or herself or on
behalf of, or in conjunction with, any other person, persons, company,
partnership, corporation, business entity or otherwise make any statements that
are inflammatory, detrimental, slanderous, or materially negative in any way to
the interests of the Company or its Subsidiaries or other affiliated entities.

17. Confidentiality and Nondisclosure.

 

  (a) The Participant agrees that he or she will not, other than in performance
of his or her duties for the Company or its Subsidiaries, disclose or divulge to
Third Parties (as defined below) or use or exploit for his or her own benefit or
for the benefit of Third Parties any Confidential Information, including trade
secrets. For the purposes of this Agreement, “Confidential Information” shall
mean confidential and proprietary information, trade secrets, knowledge or data
relating to the Company and its Subsidiaries and their businesses, including but
not limited to information disclosed to the Participant, or known by the
Participant as a consequence of or through employment with the Company or its
Subsidiaries, where such information is not generally known in the trade or
industry, and where such information refers or relates in any manner whatsoever
to the business activities, processes, services, or products of the Company or
its Subsidiaries; business and development plans (whether contemplated,
initiated, or completed); mergers and acquisitions; pricing information;
business contacts; sources of supply; customer information (including customer
lists, customer preferences, and sales history); methods of operation; results
of analysis; customer lists (including advertising contacts); business
forecasts; financial data; costs; revenues; information maintained in electronic
form (such as e-mails, computer files, or information on a cell phone,
Blackberry, or other personal data device); and similar information.
Confidential Information shall not include any data or information in the public
domain, other than as a result of a breach of this section of this Agreement.
The provisions of this paragraph shall apply to the Participant at any time
during his or her employment with the Company or its Subsidiaries and for a
period of two (2) years following his or her Termination of Employment or, if
the Confidential Information is a trade secret, such longer period of time as
may be permitted by controlling trade secret laws.

 

  (b)

The Participant acknowledges and agrees that the Confidential Information is
necessary for the Company’s ability to compete with its competitors. The
Participant further acknowledges and agrees that the prohibitions against
disclosure and use of Confidential Information recited herein are in addition
to, and not in lieu of, any rights or remedies that the Company or a

 

5



--------------------------------------------------------------------------------

 

Subsidiary may have available pursuant to the laws of the State of Delaware to
prevent the disclosure of trade secrets or proprietary information, including
but not limited to the Delaware Uniform Trade Secrets Act, 6 Del. Code Ann.
§2001, et seq. The Participant agrees that this non-disclosure obligation may
extend longer than two (2) years following his or her Termination of Employment
as to any materials or information that constitutes a trade secret under the
Delaware Uniform Trade Secrets Act.

 

  (c) For purposes of this Agreement, “Third Party” or “Third Parties” shall
mean persons, sole proprietorships, firms, partnerships, limited liability
partnerships, associations, corporations, limited liability companies, and all
other business organizations and entities, excluding the Participant and the
Company.

 

  (d) The Participant agrees to take all reasonable precautions to safeguard and
prevent disclosure of Confidential Information to unauthorized persons or
entities.

18. Intellectual Property. The Participant agrees that he or she has no right to
use for the benefit of the Participant or anyone other than the Company or its
Subsidiaries, any of the copyrights, trademarks, service marks, patents, and
inventions of the Company or its Subsidiaries.

19. Injunctive Relief. The Participant and the Company recognize that breach of
the provisions of this Agreement restricting the Participant’s activities would
give rise to immediate and irreparable injury to the Company that is
inadequately compensable in damages. In the event of a breach or threatened
breach of the restrictions contained in this Agreement regarding noncompetition,
nonsolicitation of employees, nonsolicitation of customers, Developments,
non-disparagement, confidentiality and nondisclosure of Confidential
Information, and intellectual property (collectively, the “Covenants”), the
Participant agrees and consents that the Company shall be entitled to injunctive
relief, both preliminary and permanent, without bond, in addition to
reimbursement from the Participant for all reasonable attorneys’ fees and
expenses incurred by the Company in enforcing these provisions, should the
Company prevail. The Participant also agrees not raise the defense that the
Company has an adequate remedy at law. In addition, the Company shall be
entitled to any other legal or equitable remedies as may be available under law.
The remedies provided in this Agreement shall be deemed cumulative and the
exercise of one shall not preclude the exercise of any other remedy at law or in
equity for the same event or any other event.

20. Dispute Resolution; Agreement to Arbitrate.

 

  (a) The Participant and the Company agree that final and binding arbitration
shall be the exclusive remedy for any controversy, dispute, or claim arising out
of or relating to this Agreement.

 

  (b)

This Section covers all claims and actions of whatever nature, both at law and
in equity, including, but not limited to, any claim for breach of contract
(including this Agreement), and includes claims against the Participant and
claims against the Company, its Subsidiaries and/or any parents, affiliates,

 

6



--------------------------------------------------------------------------------

 

owners, officers, directors, employees, agents, general partners or limited
partners of the Company, to the extent such claims involve, in any way, this
Agreement. This Section covers all judicial claims that could be brought by
either party to this Agreement, but does not cover the filing of charges with
government agencies that prohibit waiver of the right to file a charge.

 

  (c) The arbitration proceeding will be administered by a single arbitrator
(the “Arbitrator”) in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, taking into account the need for speed and
confidentiality. The Arbitrator shall be an attorney or judge with experience in
contract litigation and selected pursuant to the applicable rules of the
American Arbitration Association.

 

  (d) The place and situs of arbitration shall be Wilmington, Delaware (or such
other location as may be mutually agreed to by the parties). The Arbitrator may
adopt the Commercial Arbitration Rules of the American Arbitration Association,
but shall be entitled to deviate from such rules in the Arbitrator’s sole
discretion in the interest of a speedy resolution of any dispute or as the
Arbitrator shall deem just. The parties agree to facilitate the arbitration by
(a) making available to each other and to the Arbitrator for inspection and
review all documents, books and records as the Arbitrator shall determine to be
relevant to the dispute, (b) making individuals under their control available to
other parties and the Arbitrator and (c) observing strictly the time periods
established by the Arbitrator for the submission of evidence and pleadings. The
Arbitrator shall have the power to render declaratory judgments, as well as to
award monetary claims, provided that the Arbitrator shall not have the power to
act (i) outside the prescribed scope of this Agreement, or (ii) without
providing an opportunity to each party to be represented before the Arbitrator.

 

  (e) The Arbitrator’s award shall be in writing. The Arbitrator shall allocate
the costs and expenses of the proceedings between the parties and shall award
interest as the Arbitrator deems appropriate. The arbitration judgment shall be
final and binding on the parties. Judgment on the Arbitrator’s award may be
entered in any court having jurisdiction.

The Participant and the Company agree and understand that by executing this
Agreement and agreeing to this Arbitration provision, they are giving up their
rights to trial by jury for any dispute related to this Agreement.

             (the Participant’s initials)

             (the Company Representative’s initials)

21. Clawback.

 

7



--------------------------------------------------------------------------------

(a) In the event of a breach of this Agreement by the Participant or a material
breach of Company policy or laws or regulations that could result in a
termination for cause (whether or not the Participant is terminated), then the
RSUs granted hereby shall be void and of no effect, unless the Committee
determines otherwise.

(b) In the event of financial impropriety by the Participant that results in a
restatement of the financial statements of the Company for any applicable period
(the “Applicable Period”), as determined by the Audit Committee or the Company’s
independent registered public accounting firm; then, if the award granted hereby
is made during the Applicable Period or within 90 days after the end of such
Applicable Period, the number of RSUs granted hereunder shall be reduced by a
fraction:

(i) The numerator of which is the amount of operating income decline for the
Applicable Period caused by such restatement or breach, and

(ii) The denominator of which is the amount of operating income previously
determined for the Applicable Period,

or if the financial impropriety does not result in a decrease in the amount of
operating income, the fraction shall be 50%.

If RSUs have already vested under this Agreement, then the reduction
contemplated by this Section 21(b) shall be applied first to the remaining RSUs
that have not vested, pro rata, and second to the vested shares and the
Participant shall repay the Company by forfeiting to the Company a number of
excess shares received that would have exceeded the amount granted hereby, to be
taken from the most recent vesting of RSUs or, if such shares have been sold,
the proceeds received from the sale of such shares that would otherwise have
been forfeited.

As an example of the foregoing, assume the Participant is granted an award of
300 RSUs on December 1, 2009, which vest equally on December 1,
2010, December 1, 2011 and December 1, 2012.

If the Company discovers a breach or financial impropriety by the Participant on
June 30, 2011, which leads to a 50% decrease in operating income for the 2009
fiscal year and which could not result in termination for cause, then the award
granted would be reduced to 150 RSUs, and the reduction would be applied equally
to the remaining RSUs, which would mean that the 100 RSUs vesting on December 1,
2011 would be reduced by 75 to 25 RSUs and the 100 remaining RSUs vesting on
December 1, 2012 would be reduced by 75 to 25 RSUs.

If the Company discovers a breach or financial impropriety by the Participant on
June 30, 2012, which leads to a 50% decrease in operating income for the 2009
fiscal year and which could not result in termination for cause, then the award
granted would be reduced to 150 RSUs, which would be applied to the remaining
RSUs, which would mean that the 100 RSUs vesting on December 1, 2012 would be
reduced by 100 RSUs to 0 RSUs and the Participant would forfeit 50 shares to the
Company, taken from the most recent

 

8



--------------------------------------------------------------------------------

vesting on December 1, 2011, or if such shares had been sold, the Participant
would pay to the Company the proceeds received from the sale of those 50 shares.

(c) In addition to the foregoing, if the Participant has realized any profits
from the sale of other Company securities during the 12-month period prior to
the discovery of breach or financial impropriety referred to above, the
Participant shall reimburse the Company for those profits to the extent required
by the Company’s Clawback Policy.

(d) The Company shall have the right to offset future compensation – including
at its sole discretion stock compensation – to recover any amounts that may be
recovered by the Company hereunder.

22. Miscellaneous.

 

  (a) This Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, under any blue sky or state
securities laws applicable to such shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

 

  (b) The Committee may terminate, amend, or modify the Plan and this Agreement
under the terms of and as set forth in the Plan.

 

  (c) The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold and sell shares having an aggregate Fair Market
Value on the date the tax is to be determined, equal to the amount required to
be withheld, subject to the restrictions imposed by applicable securities laws
and Company policies regarding trading in its shares.

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require him or her to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any payout to him or her under this Agreement.

 

9



--------------------------------------------------------------------------------

  (d) The Participant agrees to take all steps necessary to comply with all
applicable provisions of federal and state securities laws in exercising his or
her rights under this Agreement.

 

  (e) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

  (f) This Agreement and the Plan constitute the entire understanding between
the Participant and the Company regarding the RSUs granted hereunder. This
Agreement and the Plan supersede any prior agreements, commitments or
negotiations concerning the RSUs granted hereunder.

 

  (g) All rights and obligations of the Company under the Plan and this
Agreement, shall inure to the benefit of and be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

  (h) To the extent not preempted by the laws of the United States, the laws of
the State of Delaware shall be the controlling law in all matters relating to
this Agreement without giving effect to principles of conflicts of laws.

 

  (i) The Participant acknowledges and agrees that the Covenants and other
provisions contained herein are reasonable and valid and do not impose
limitations greater than those that are necessary to protect the business
interests and Confidential Information of the Company. The Company and the
Participant agree that the invalidity or unenforceability of any one or more of
the Covenants, other provisions, or parts thereof of this Agreement shall not
affect the validity or enforceability of the other Covenants, provisions, or
parts thereof, all of which are inserted conditionally on their being valid in
law, and in the event one or more Covenants, provisions, or parts thereof
contained herein shall be invalid, this Agreement shall be construed as if such
invalid Covenants, provisions, or parts thereof had not been inserted. The
Participant and the Company agree that the Covenants and other provisions
contained in this Agreement are severable and divisible, that none of such
Covenants or provisions depend on any other Covenant or provision for their
enforceability, that each such Covenant and provision constitutes an enforceable
obligation between the Company and the Participant, that each such Covenant and
provision shall be construed as an agreement independent of any other Covenant
or provision of this Agreement, and that the existence of any claim or cause of
action by one party to this Agreement against another party to this Agreement,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by any party to this Agreement of any such Covenant
or provision.

 

10



--------------------------------------------------------------------------------

  (j) If any of the provisions contained in this Agreement relating to the
Covenants or other provisions contained herein, or any part thereof, are
determined to be unenforceable because of the length of any period of time, the
size of any area, the scope of activities or similar term contained therein,
then such period of time, area, scope of activities or similar term shall be
considered to be adjusted to a period of time, area, scope of activities or
similar term which would cure such invalidity, and such Covenant or provision in
its reduced form shall then be enforced to the maximum extent permitted by
applicable law.

 

  (k) This Agreement is intended to satisfy the requirements of Section 409A of
the Code and shall be construed accordingly. To the extent that any amount or
benefit that constitutes nonqualified deferred compensation under Section 409A
of the Code, and that is not exempt under Section 409A, is otherwise payable or
distributable to the Participant on account of separation from service (within
the meaning of Section 409A of the Code) while he or she is a specified employee
(within the meaning of Section 409A of the Code), such amount or benefit shall
be paid or distributed on the later of time for payment described in Section 3
of this Agreement and that date which is six (6) months after such separation
from service.

 

  (l) The parties agree that the mutual promises and covenants contained in this
Agreement constitute good and valuable consideration.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

Mueller Water Products, Inc. By:       Gregory E. Hyland   Chairman, President,
and   Chief Executive Officer

 

ATTEST:                   Participant

 

11